Citation Nr: 1713084	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151  for residuals of February 2008 Department of Veterans Affairs (VA) contracted back surgery at Tulane University Hospital, claimed as due to lack of proper care/negligence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In February 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of this proceeding is of record.

This case was previously before the Board in February 2015 at which time the Board reopened a previously denied claim of entitlement to service connection for a back disability and remanded that claim along with the 38 U.S.C.A. § 1151  issue for additional development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  A back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  The only competent, probative medical opinion to address the questions of whether the Veteran has additional disability resulting from a February 2008 low back surgery that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA contracted physicians, or an event not reasonably foreseeable in connection with VA contracted medical treatment, weighs against the claim.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of a February 2008 low back surgery are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a June 2011 letter, which was sent prior to the initial unfavorable decision issued in September 2011.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection and compensation pursuant to 38 U.S.C.A. § 1151.

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the service connection issue decided below, the Board notes that no examination was conducted nor is one warranted in conjunction with such claim.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection decided herein.  Specifically, as will be discussed below, there is no medical evidence of such disability until several years after service and no indication that such is related to the Veteran's military service.   Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this claim.

With regard to the 38 U.S.C.A. § 1151  claim, the Veteran was afforded a VA examination in March 2015 with respect to this issue.  The Board finds that this opinion is adequate to decide the issue as it is predicated on a review of the claims file, which includes the Veteran's statements and pertinent VA treatment records.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in February 2013.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Here, during the February 2013 hearing, the undersigned VLJ enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service or VA treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, testimony from the hearing led the Board to remand the claim in February 2015 to obtain a medical opinion regarding the 38 U.S.C.A. § 1151 claim.  

As previously noted, in February 2015, the Board remanded the case for additional development, to include obtaining records from the Social Security Administration (SSA) (which was accomplished in March 2015), obtaining a medical opinion regarding the 38 U.S.C.A. § 1151  claim (which was accomplished in March 2015), obtaining VA treatment records dated since August 2011 (which was accomplished in March 2015), and readjudication of the case in a supplemental statement of the case (which was accomplished in April 2015).  Therefore, the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a current back disability which developed as a result of an in-service injury.  During the February 2013 Board hearing, the Veteran testified that he first injured his back during his military service while stationed at Fort Hope.  The Veteran also claimed that he entered service with a back disability and that this disability was aggravated by his military service.  

Unfortunately, the Veteran's service treatment records are not of record.  While the claims file includes an April 1978 pre-enlistment examination, there are no actual service treatment records.  A June 2008 memorandum indicates that such records are unavailable.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
However, the Veteran does not contend that he was treated for back problems during his military service.  Significantly, during the February 2013 Board hearing the Veteran testified that he did not seek treatment for his back during service.  

The earliest medical evidence of a back disability is a May 2002 VA treatment record where the Veteran reported a history of low back pain which began one to two years earlier following a motor vehicle accident.  The Veteran again complained of back pain in May 2004 following another motor vehicle accident.  Additionally, a December 2006 VA treatment record shows complaints of back pain after falling from a ladder two to three months earlier.  A December 2006 VA X-ray shows mild spondylosis of the lumbar spine and a January 2007 magnetic resonance imaging (MRI) scan shows disc herniation at L5-S1.

The Veteran first submitted a claim for service connection for a low back disorder in February 2008 and, by rating decision dated in July 2008, the RO denied service connection for a back condition, pinched nerve.  The Veteran did not appeal this decision but submitted a second claim for service connection for a low back disorder in May 2011 and this appeal ensued.  

The Board finds that the preponderance of the evidence is against service connection for arthritis on a presumptive basis.  Significantly, there is no evidence of arthritis within one year after military service.  In fact, there is no evidence of arthritis at all.  The Veteran has been diagnosed with spondylosis and a herniated disc but there is no medical evidence of arthritis of the back.

The Board also finds that the preponderance of the evidence is against service connection for a back disorder on a direct basis.  First, there is no evidence of an indication or diagnosis of such disorder in service.  As above, the Veteran's service treatment records are unavailable and the Veteran does not allege any in-service treatment for a back disorder.  Second, the earliest indication of back pain is a May 2002 VA treatment record and indicates that such pain began one to two years earlier following a motor vehicle accident.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current disorder of the back to an incident of the Veteran's active military service.  Consequently, there is no reasonable possibility of substantiating his claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to back problems continuing immediately after service are not found to be persuasive in light of the fact that the Veteran was not treated for back pain until May 2002 when the Veteran reported a history of low back pain which began one to two years earlier following a motor vehicle accident.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, a back disorder was not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of the claimed disorder to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  See also 38 C.F.R. § 3.361 (2015) .

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Summarizing the pertinent facts and contentions with the above legal criteria in mind, the record reflects that, in February 2008, the Veteran underwent bilateral L3-4 and L4-5 lumbar laminectomy and decompression.  During the February 2013 Board hearing, the Veteran testified regarding his belief that VA was negligent in performing low back surgery as his symptoms increased following the surgery and his doctors had told him that his condition had worsened and that he required another surgery.

An examination to obtain medical findings/opinions to assist in the adjudication of the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 was requested in the February 2015 remand; the requested examination was performed in March 2015.  The report of examination indicates that the claims file was reviewed.  Following a review of the pertinent history contained therein, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner wrote that the surgery benefited the Veteran based on the records showing that the pain radiating into the limb was decreased although the back pain remained.  This was considered an excellent result for the type of surgery the Veteran had and which was the appropriate procedure to perform for the condition noted pre-operatively.  Notably, there are no contrary medical opinions of record.

As the March 2015 VA examiner provided a detailed opinion, based on review of the claims file and examination and interview of the Veteran, the Board finds that the opinion provided is probative on the matters of whether, as a result of the February 2008 VA contracted surgery and follow up care, the Veteran incurred additional disability due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment or an event not reasonably foreseeable."  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  Crucially, the examiner wrote that the surgery benefited the Veteran based on the records showing that the pain radiating into the limb was decreased although the back pain remained.  This was considered an excellent result for the type of surgery the Veteran had and which was the appropriate procedure to perform for the condition noted pre-operatively.  The only competent, persuasive opinion to address the 38 U.S.C.A. § 1151 claim weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical opinion that, in fact, supports this claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under U.S.C.A. § 1151 on the basis of lay assertions, alone, such attempt must fail.  

The Board acknowledges that lay assertions may serve to support a claim with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons may be  competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, in this case, the specific matters of whether the Veteran has additional disability resulting from VA back surgery, and, if so, whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer). 

As neither the Veteran nor is representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative and persuasive opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a February 2008 VA contracted surgery and follow-up care must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied. 

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of a February 2008 low back surgery is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


